Citation Nr: 0616254	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-34 670A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right elbow 
disorder.

2.  Entitlement to nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The appellant had active military service from September 18, 
1972 to November 9, 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from June and September 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appellant's claim for service connection for a right 
elbow disorder was first considered and denied by the RO in 
an August 1981 rating decision.  The RO sent him a letter at 
that time, notifying him of that decision and apprising him 
of his procedural and appellate rights.  And he did not 
timely appeal that determination.  See 38 U.S.C.A. § 7105(c) 
(West 2002) (if a notice of disagreement (NOD) is not filed 
within one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2005), etc.

In May 2003, the appellant filed a petition to reopen his 
claim for service connection for a right elbow disorder.  And 
in the September 2003 rating decision at issue, the RO 
determined he had not submitted new and material evidence 
to reopen this claim.  The Board also must make this 
threshold preliminary determination as to whether new and 
material evidence has been submitted because this, in turn, 
affects the Board's jurisdiction to reach the underlying 
claim and adjudicate the merits of it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If 
the Board finds that no such evidence has been submitted, 
then the analysis must end, and the RO's determination in 
this regard becomes irrelevant, as further analysis, beyond 
the evaluation of whether the evidence submitted in the 
effort to reopen is new and material, is neither required nor 
permitted.  See Barnett at 
1383-1384.

Also in May 2003, the appellant filed a separate claim for 
nonservice-connected pension benefits.  The RO denied this 
claim in the June 2003 rating decision also at issue.  

The claim concerning the petition to reopen must be further 
developed before the Board can adjudicate it.  So, for the 
reasons discussed below, this claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required 
on his part.  The Board will go ahead and adjudicate his 
other claim for 
nonservice-connected pension benefits.


FINDINGS OF FACT

The appellant did not have at least 90 days of qualifying 
active military service.


CONCLUSION OF LAW

The appellant's claim for nonservice-connected pension 
benefits lacks legal merit.  38 U.S.C.A. §§ 1521, 5103A, 
5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.1, 3.15, 3.102, 
3.159, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  



The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why occasions when 
this is not done is nonetheless nonprejudicial so, at most, 
harmless error.  See, e.g., Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  Of note, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a case, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  This is indeed the situation at hand, for the 
reasons and bases discussed below.

The appellant contends he is eligible for nonservice-
connected pension benefits.  These benefits are generally 
available for qualifying appellants of a period of war.  See 
38 U.S.C.A. § 1521(a) (West 2002).  An appellant is entitled 
to these benefits if he served for 90 days or more during a 
period of war; if he served during a period of war and was 
discharged from service due to a service-connected 
disability; if he served for a period of 90 consecutive days 
which began or ended during a period of war; or if he served 
for a total of 90 days of service during more than one period 
of war.  See 38 U.S.C.A. § 1521(j).



Qualifying service is the total period of active service, 
exclusive of time spent on furlough, on unpaid absence 
without leave (AWOL), under arrest without acquittal, in 
desertion, or while undergoing court martial.  See 38 C.F.R. 
§ 3.15 (2005).  See also 38 C.F.R. § 3.203 (evidence of 
service for the purpose of establishing entitlement to 
pension benefits). 

Here, a review of the record discloses the appellant had 
active military service from September 18, 1972 to November 
9, 1972.  This information was confirmed via a DD Form 214 
(Armed Forces of the United States Report of Transfer or 
Discharge) and a Request for Information, VA Form 07-3101, 
dated in June 1981.  Associated service medical records 
(SMRs) indicate his pre-enlistment physical examination 
occurred on June 16, 1972, and that he last received medical 
treatment on November 3, 1972.

So the appellant did not have 90 days or more of qualifying 
service.  Rather, he only had 53 days of service - albeit 
during a period of war.  Consequently, his claim for 
nonservice-connected pension benefits is meritless and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected pension benefits is 
denied.




REMAND

A preliminary review of the claims file does not indicate the 
appellant was properly advised of the changes brought about 
by the VCAA, as it applies to his petition to reopen his 
claim for service connection for a right elbow disorder.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
realizes he was provided a VCAA letter in June 2003, but it 
contained some critical misinformation.  Specifically, the 
letter erroneously indicated that evidence is not new and 
material unless it changes the outcome (conclusion) of the 
prior adjudication.  But in Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Although the RO did not use this 
incorrect change-of-outcome standard when subsequently 
adjudicating the petition to reopen in the September 2003 
rating decision at issue, the Board nevertheless believes the 
RO (AMC, actually) must issue another VCAA letter explaining 
the correct legal standard for reopening a previously denied, 
unappealed, claim.

According to the revised version of 38 C.F.R. § 3.156(a), the 
one that must be considered in the appeal at hand, new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2005).  If all of these tests are 
satisfied, the claim must be reopened.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  



Also recently, in Kent v. Nicolson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), the Court established significant new 
requirements with respect to the content of VCAA notice for 
reopening a claim.  The Court held, among other things, that 
in the context of a claim to reopen, the VCAA requires that 
VA look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Here, the appellant was provided notice of what 
type of information and evidence was needed to establish that 
he had a right elbow disorder due to his military service 
(i.e., the first three elements discussed in 
Dingess/Hartman), in a January 2004 letter in the event that 
his claim is reopened, but he was not provided notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability claimed on appeal 
(i.e., the last two Dingess/Hartman elements).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  



So the RO must issue another VCAA letter to correct these 
procedural due process problems.  This, in turn, will protect 
the appellant's right to procedural due process and avoid 
prejudicing him in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  The Board cannot 
correct these procedural due process defects; rather, the RO 
must.  See Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the appellant another VCAA 
letter.  The letter must:  (a) inform him 
about the information and evidence not of 
record that is necessary to substantiate 
his petition to reopen his claim for 
service connection for a right elbow 
disorder - under the revised § 3.156(a); 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to this claim.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).

*Also provide the appellant with an 
explanation of the information or 
evidence needed to establish a 
disability rating and an effective date 
for this claim.  See Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).



*As well, to comply with Kent v. 
Nicolson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the VCAA letter 
must describe what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in the 
previous, unappealed, denial of this 
claim.

And the appellant must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding this claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the appellant's 
petition to reopen his previously denied 
claim for service connection for a right 
elbow disorder in light of any additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them time to respond 
before returning this claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


